Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of species 1D from group 1, species I from group II, and species B from group III directed to claims 1, 2, 4, 5, 7-12 and 21-28 in the reply filed on 04/05/2021 and 06/25/2021 is acknowledged.

Claim Objections
Claims 1, 21 and 25 are objected to because of the following informalities:  the phrase “the working: in line 7, line 9, and line 9, respectively, should be amended to read –the workout--.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: limitation “one or more modules” in claim 25. The specification does not disclose any structural element that corresponds to the claimed “one or more modules”.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 25-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


For the purpose of examinations the claimed “one or more modules” will be interpreted as software program.

Claim 10 recites the limitation "the validity" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 5, 7-11 and 21-28 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jeong et al (U.S 2020/0405158).


a server including a memory and a processor (server 108, inherently includes a memory and a processor to execute the operations executed by device 101, all or some of operations to be executed at the electronic device 101 may be executed at one or more of the external electronic devices 102, 104, or 108, par.43, fig.1); and
one or more modules stored in the memory and executed by the processor (inherently the program/software in 108 to execute and perform data analysis, par.43) to receive spatiotemporal data by a client application stored and executing on a client device (wearable device 101 receives motion data from sensor module 176 on the basis of at least one among the waveform, size, interval, or period of the repeatedly detected patterns, par.91-92, fig.6-7),
 the client application including a display (display 160, par.24, fig.1) for displaying activity elements associated with a user workout (displaying activity data elements and calories burned, fig.6, 8d-10),
 the spatiotemporal data indicating the spatial coordinates of a plurality of points associated with a user's body while the user is performing the working, the spatial data received periodically to comprise spatiotemporal data (processor 120 may determine a motion type on the basis of at least one among the waveform, size, interval, or period of the repeatedly detected patterns, par.91-92), 
determine an energy expense for the user during the workout based on the spatiotemporal data (determining calories burned, par.94 and 97), and 


As to claims 2, 22 and 26, Jeong discloses the system and method, wherein the spatiotemporal data is received as data derived from image data of the user performing the workout (the auxiliary processor 123 (e.g., an image signal processor or a communication processor) may be implemented as part of another component (e.g., the camera module 180 or the communication module 190) functionally related to the auxiliary processor 123 in par.26, camera module 180 may capture a still image or moving images , par.36 and par.44).

As to claims 4, 23 and 27, Jeong discloses the system and method, wherein the energy expense includes calories burned (par.93-94 and par.97).

As to claims 5, 7, 24 and 28, Jeong discloses the system and method, wherein the energy expense and calories burned are displayed as an overlay to the activity elements (as best seen in fig.6 and 8D-10), wherein the activity elements are augmented elements displayed within space captured by a camera (par.26, par.36 and par.44).

As to claim 8, Jeong discloses the system and method, wherein the user biometric data including the user age, height, weight, and sex (processor 120 may identify a gender 302, a date of birth 304, a height 306, and a weight 308 on the basis of a user input received through the user interface 300 displayed on the display unit 160 in par.67, and 

As to claim 9, Jeong discloses the system and method, wherein determining the energy expense includes:
selecting one of a plurality of calculation methods (the different methods to calculate calorie-burning, par.95); and
calculating the energy expense based on the selected calculation method (par.95).

As to claim 10, Jeong discloses the system and method, wherein determining an energy expense includes comparing the energy expense to a range of expected energy expenses to confirm the validity of the energy expense (comparing calories burned to a reference range (e.g. .+-.25 kcal), par.95).

As to claim 11, Jeong discloses the system and method, herein determining the energy expense includes:
transmitting the received spatiotemporal data to a remote server by the client device (device 101 transmits and receives data from server 108, par.43, as best seen in fig.1);
calculating the energy expense based on the spatiotemporal data by the server (all or some of operations to be executed at the electronic device 101 may be executed at one 
transmitting the calculated energy expense by the server to the client device (par.43).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al (U.S 2020/0405158), in view of Capell et al (U.S 2018/0085630).

Jeong discloses the invention substantially as claimed above, but failed to explicitly teach determining an estimated heart rate for the user while performing the workout, the heart rate determined based on the spatiotemporal data and user biometric data that does not change during the workout, wherein the energy expense for the user during the workout is determined based on the spatiotemporal data and the estimated 

However Capell discloses an analogous workout/exercise monitoring device (abstract), determining an estimated heart rate for the user while performing the workout, the heart rate determined based on the spatiotemporal data and user biometric data that does not change during the workout (determining a target heart rate range for the user based on the received fitness level of the user, the received mass of the user, the received sex of the user, par.11, par.52-57), wherein the energy expense for the user during the workout is determined based on the spatiotemporal data and the estimated user heart rate, the user heart rate and energy expense being determined without measuring the user's heart rate, wherein the estimated heart rate for the user-is displayed during the workout by the client application.

As estimating heart rate based on fitness level/calories burned and biometric information of a user is a well-known method, and since Jeong’s invention teaches measuring heart rate using a sensor (par.60, par.64 and par.66), so it would have been obvious to one having an ordinary skill in the art before the effective filing date of the invention to estimate heart rate based on fitness level/calories burned and biometric information of the user in Jeong’s invention, as taught by Capell’s invention, without changing its respective function of determining fatigue level of the user and/or to 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAY A ABOUELELA whose telephone number is (571)270-7917.  The examiner can normally be reached on 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on 5712725596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/MAY A ABOUELELA/Primary Examiner, Art Unit 3791